EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

On page 1 of the specification, in paragraph 01, line 2, after “21, 2018,” insert --now U.S. Patent Number 11,053,044 B2,--


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,053,044 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks filed 8/4/2022 have overcome the prior art of record.
With respect to claim 1, and dependent claims 2-10, the prior art of record does not disclose the additional limitation of “in response to a control signal, moves the at least one applicator block from an initial position to a labelling position where the at least one applicator block presses the portion of the label exceeding the at least one side surface of the tray towards the at least one side surface of the tray such that the at least one applicator block follows a shape of the at least one side surface of the tray via a rotational movement of the least one applicator block around the axis, wherein the tray has sides forming a wing-shaped surface with a top portion of a pair of the sides opposite to one another extending outwardly from one another in opposite directions” in combination with the other limitations of claim 1.
With respect to claim 11, and dependent claims 12-14, the prior art of record does not disclose the additional limitation of “moving, in response to a control signal, the at least one applicator block from an initial position to a labelling position where the at least one applicator block presses the portion of the label exceeding the at least one side surface of the tray towards the at least one side surface of the tray such that the at least one applicator block follows a shape of the at least one side surface of the tray via a rotational movement of the least one applicator block around the axis wherein the tray has sides forming a wing-shaped surface with a top portion of a pair of the sides opposite to one another extending outwardly from one another in opposite directions” in combination with the other limitations of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK